Citation Nr: 1017008	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded the case to permit further 
development of the claim.  The requested development has been 
accomplished, and the Board may now proceed with its review 
of the appeal.


FINDING OF FACT

The Veteran's currently diagnosed left knee disability is not 
as likely as not related to his period of active service.


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran contends that he is entitled to service 
connection for a left knee disability.  Initially, the Board 
notes that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
December 2006 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The letter 
also explained how disability ratings and effective dates are 
assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's Social Security 
Administration (SSA) disability records and his VA treatment 
records.  The Veteran did not indicate the existence of any 
pertinent private treatment records.  Unfortunately, the 
Veteran's service treatment records are unavailable.  VA 
notified the Veteran of the missing service treatment records 
and requested that he submit any military records in his 
possession.  The Veteran did not submit any such records.  In 
January 2010, the Veteran underwent a VA examination, which 
the Board finds to be adequate.  The examination is discussed 
in more detail, below, in the body of the decision.

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Service Connection

The Veteran contends he is entitled to service connection for 
a left knee disability.  Specifically, he contends that in 
1979, during basic training, he injured his left knee on an 
obstacle course.  He contends that "[e]ver since that 
injury," he has experienced pain, swelling, limitation of 
flexion, and instability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The Veteran maintains that at the time he injured his knee 
during service, he received contemporaneous medical treatment 
(specifically, that he was treated at 


sick call with hot packs).  Unfortunately, as previously 
mentioned, the service treatment records are unavailable.

The Veteran's SSA disability records have been obtained.  
They show that the Veteran was declared disabled as of June 
2005 because of affective disorders.  The accompanying SSA 
medical records reflect that during the period between 2003 
and 2005, the Veteran sought treatment for affective 
disorders and for disabilities of the low back, left 
shoulder, and left wrist (carpal tunnel syndrome).  On two 
occasions, in June 2003 and December 2004, respectively, the 
Veteran's lower extremities, including his knees, were 
examined as part of an examination of the low back and left 
leg (the Veteran reported low back pain that radiated into 
his left leg).  On both occasions physical examination 
revealed normal lower extremities; on neither occasion did 
the Veteran register any complaint regarding his left knee.

The only specific reference to knee pain in the SSA medical 
records is found in an April 2004 consultation report, 
wherein the Veteran reported pain "to the back" of the 
knee.  He reported no history of trauma to the knee.  On 
physical examination, the Veteran showed some discomfort on 
movement of the knee.  The examiner diagnosed the Veteran 
with knee pain.

There is no pertinent evidence, medical or otherwise, that 
predates the SSA medical records here.

In July 2006, the Veteran presented for VA outpatient 
treatment and reported left knee pain that was aggravated by 
bending, standing, running, or working "a lot."  He 
reported no swelling.  Physical examination showed that the 
knee was focally tender at the lateral aspect of the tibial 
plateau.  There was no effusion or laxity.  The examiner 
diagnosed the Veteran with what "seem[ed] like" tendonitis 
of the left knee.  

A September 2008 VA outpatient consultation report shows that 
the Veteran sought treatment for left lateral knee pain 
associated with prolonged standing or walking.  Physical 
examination revealed a tender left lateral middle line.  
There were no deformities; range of motion was intact; and 
muscle tone was adequate.  The examiner diagnosed the Veteran 
with a left knee sprain.

In January 2010, the Veteran underwent a VA examination, 
wherein he reported left knee pain; instability; giving way; 
stiffness; weakness; decreased speed of joint motion; 
tenderness; locking episodes several times a week; inability 
to stand for more than a few minutes or to walk more than a 
few yards; and severe, weekly flare-ups that lasted several 
hours at a time and were brought on by cold weather 
conditions, walking, and driving a standard-transmission 
automobile.  The flare-ups caused decreased range of motion 
and ambulation.  The Veteran walked with the assistance of a 
cane, which he always used; and his gait was antalgic.  The 
Veteran reported that at the time of the examination, he was 
unemployed, having retired in 2006 from a security system 
company.

Physical examination showed crepitus, tenderness, and 
guarding of movement.  There was no mass behind the knee; no 
clicks or snaps; no grinding; no instability; no patellar 
abnormality; no meniscus abnormality; no joint ankylosis; and 
no abnormal tendons or bursae.  Range of motion testing 
showed flexion to 130 degrees and extension to 0 degrees.  
There was objective evidence of pain with active motion.  
There was no additional limitation with repetitive motion.

The examiner reviewed an October 2008 X-ray report that 
showed degenerative changes and small suprapatellar effusion.

The examiner diagnosed the Veteran with degenerative joint 
disease of the left knee.  (The examiner found no left knee 
tendonitis.)  The examiner stated that he was unable to opine 
as to the etiology of the Veteran's left knee disability 
without resorting to mere speculation, because there were no 
service records and because it had been "20 some years" 
since the Veteran's injury in 1979 "until 2006 when he was 
diagnosed with left knee tendonitis."

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for a left 
knee disability because the evidence does not show that his 
current knee disability is related to his active service.

As a general rule, lay evidence, alone, is insufficient to 
establish an in-service onset or aggravation of a disease or 
injury.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  
Nevertheless, when a veteran's service medical records are 
unavailable, as they are here, competent lay evidence alone 
may be sufficient to show in-service onset of disease or 
injury.  Otherwise, in cases where a veteran's service 
records are unavailable, "it would be virtually impossible 
for a veteran to establish his claim to service connection."  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In the instant case, the Veteran is competent to report that 
he injured his knee during basic training.  See id. at 1377 
(lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, when the lay person is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).

The Board notes that at an April 2004 consultation visit, the 
Veteran reported knee pain, but also denied any history of 
trauma to the knee.  Even assuming, however, that the 
evidence establishes that the Veteran injured his left knee 
during basic training, there remains a missing element in the 
Veteran's service-connection claim-namely, a nexus linking 
his current disability to his in-service injury.  As 
discussed above, the VA examiner stated that any opinion 
linking the Veteran's current disability to his period of 
active service would be mere speculation.  The examiner 
offered two rationales for this conclusion: the missing 
service records and the "20 some years" between the 
Veteran's in-service injury and his 2006 diagnosis of 
tendonitis.  The Board finds the examiner's opinion to be 
legally adequate.

When an examiner who is asked to render an etiology opinion 
determines that she cannot do so without resorting to 
speculation, the Board may not rely on such an opinion unless 
the record in its entirety-including the examination and the 
opinion itself-shows that "the examiner [did] not invoke[ ] 
the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts."  Jones v. Shinseki, Vet. App. No. 
07-3060, Mar. 25, 2010, at 5.  In other words, "it must be 
clear on the record that the inability to opine on questions 
of diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion."  
Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner 
must explain the basis for such an opinion or the basis must 
be otherwise apparent in the Board's review of the 
evidence."  Id. at 9.  "In certain cases, no medical expert 
can assess the likelihood that a condition was due to an in-
service event or disease, because information that could only 
have been collected in service, or soon thereafter, is 
missing, or the time for obtaining other information has 
passed."  Id. at 10.

In this case, the Board finds that all available, pertinent 
medical information was presented to, and considered by, the 
VA examiner.  The examiner conducted a thorough examination 
of the Veteran's left knee and reviewed the Veteran's lay 
statements as to his in-service injury as well as the medical 
evidence regarding the left knee disability.  The service 
treatment records are missing, despite VA's reasonable 
efforts to obtain them.  The Board finds that there is no 
other outstanding evidence that would shine additional light 
on the claim.

Moreover, as discussed above, the examiner provided two 
rationales for his inability to render an etiology opinion: 
the missing service records and the more-than-twenty-year gap 
between the Veteran's in-service injury and his 2006 
diagnosis.  The Board finds that the examiner's opinion 
indicated, in essence, that this case is "one in which no 
medical expert can assess the likelihood that [the Veteran's 
left knee disability] was due to an in-service event or 
disease, because information that could only have been 
collected in service, or soon thereafter, is missing, or the 
time for obtaining other information has passed."

The Board's duty to assist "does not extend to requiring a 
VA physician to render an opinion beyond what may reasonably 
be concluded from the procurable medical evidence."  In this 
case, the examiner reasonably concluded, after reviewing the 
procurable medical evidence, that it was not possible to 
opine as to the etiology of the Veteran's current left knee 
disability without resorting to speculation.  The opinion 
here was not the "first impression of an uninformed 
examiner," nor a mere "substitute" for reasoned analysis 
of all the facts, but rather a reasonable conclusion reached 
after careful consideration of all the available facts.

The Board is not permitted to rely on a speculative nexus 
opinion to grant benefits.  See 38 C.F.R. § 3.102 
(distinguishing reasonable doubt from pure speculation or 
remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 
(1993) (upholding Board's rejection of a medical nexus 
opinion that was based on speculation).  Because the evidence 
does not support a nexus between the Veteran's current left 
knee disability and any injury he may have incurred during 
service, the Board is unable to grant the claim.

Furthermore, it is well settled that neither the Board nor a 
person who lacks the relevant medical training is qualified 
to render etiology opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the relationship between the 
Veteran's current disability and his period of active service 
requires medical training-and because there is no indication 
that the Veteran has such training-the Veteran is not 
qualified to render, on his own accord, a competent nexus 
opinion.  Therefore, because the only competent nexus opinion 
in the record does not establish a link between the Veteran's 
active service and his current tinnitus, the claim must be 
denied.

In arriving at this conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against a finding of 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


